                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                UNITED STATES DISTRICT COURT
                                   9                           NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                         JACOB S. SILVERMAN,
                                  11                                                    Case No. 17-03700 BLF (PR)
                                                       Plaintiff,
                                  12                                                    ORDER DENYING PENDING
Northern District of California




                                                                                        MOTION
 United States District Court




                                  13              v.

                                  14     IVERS, et al.,
                                  15                   Defendants.
                                  16                                                    (Docket No. 36)
                                  17

                                  18         Plaintiff, a California inmate, filed the instant pro se civil rights action pursuant to
                                  19   42 U.S.C. § 1983 against staff at the Humboldt County Correctional Facility (“HCCF”),
                                  20   for deliberate indifference to serious medical needs. The Court found the second amended
                                  21   complaint stated cognizable claims and ordered the matter served on Defendants. (Docket
                                  22   No. 18.)
                                  23         Plaintiff has filed a “motion for good cause for physical examination,” specifically
                                  24   for a court appointed neurologist to examine him for nerve damage, which the Court
                                  25   construes as a motion for preliminary injunction. (Docket No. 36.) Plaintiff was advised
                                  26   in the Court’s order of service that he must serve Defendants with any such motion
                                  27   because notice to the adverse party is required under Rule 65(a)(1) of the Federal Rules of
                                  28
                                   1   Civil Procedure. (See Docket No. 18 at 3.) Plaintiff has failed to serve the motion on
                                   2   Defendants. Accordingly, the motion is DENIED without prejudice to refiling with an
                                   3   accompanying certificate of service indicating that he served the motion on Defendants so
                                   4   that they can have an opportunity to file a response.
                                   5            This order terminates Docket No. 36.
                                   6            IT IS SO ORDERED.
                                   7   Dated: _____________________
                                               November 26, 2018                           ________________________
                                                                                           BETH LABSON FREEMAN
                                   8
                                                                                           United States District Judge
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25   Order Denying Pending Motion
                                       P:\PRO-SE\BLF\CR.17\03700Silverman_mot.docx
                                  26

                                  27

                                  28                                                   2
